IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CLAUDE LACOMBE,                           §
                                              §
        Defendant Below,                      §   No. 204, 2022
        Appellant,                            §
                                              §   Court Below—Superior Court
        v.                                    §   of the State of Delaware
                                              §
    STATE OF DELAWARE,                        §   Cr. ID No. 1201018188 (N)
                                              §
        Appellee.                             §

                              Submitted: August 9, 2022
                              Decided: September 8, 2022

Before SEITZ, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                          ORDER

       After consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court in its

May 13, 2022 order denying the appellant’s third motion for postconviction relief.

Absent plain error, which we do not find here, we decline to consider the appellant’s

arguments concerning the rule of lenity, his guilty plea, and United States v. Cronic,

466 U.S. 648 (1984) that he raises for the first time on appeal.1




1
  Del. Supr. Ct. R. 8 (“Only questions fairly presented to the trial court may be presented for
review; provided, however, that when the interests of justice so require, the Court may consider
and determine any question not so presented.”).
     NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                            Chief Justice




                                   2